Citation Nr: 0935207	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for idiopathic dilated 
congestive heart cardiomyopathy with hypertension.  

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant had service with the Army National Guard from 
1977 to 2002, including a period of ACDUTRA from January 1978 
to April 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board previously remanded this matter in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the claimed disabilities were 
incurred in or aggravated during a period of annual training 
in July 2001.  The appellant asserts that he developed an 
upper respiratory condition during annual training in July 
2001.  He also claims that the upper respiratory condition 
caused a permanent worsening of a pre-existing heart 
condition.  He has indicated that he developed anxiety in 
July 2001 as a result of cardiomyopathy.

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002).

The terms "active military, naval, or air service" include 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction or cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2008).

A service treatment records noted that the appellant was seen 
in July 2001 with complaints of sinusitis and bronchitis.  A 
statement of medical examination and duty status noted that 
the appellant was on training duty.

Private medical records dated in July 2001 show that the 
appellant was seen with complaints of shortness of breath, 
tightness in the chest, diaphoresis and lightheadedness.

The Board previously remanded this matter in December 2008, 
the remand directed the AMC/ RO to contact the appellant's 
National Guard unit, the Defense Finance Accounting Service 
(DFAS) and any other source deemed appropriate to determine 
whether the appellant was on active duty in July 2001. 

Pursuant to the Board's remand, the RO contacted the National 
Personnel Records Center ( NPRC) for verification of the 
appellant's service.  The NPRC verified a period of ACDUTRA 
from January 15, 1978 to April 8, 1978.  The NPRC indicated 
that the appellant did not have active duty in July 2001.  

The claims file does not contain any personnel records or pay 
records for the subject time period in July 2001.  Given the 
importance of such information in deciding the appellant's 
claims, the Board finds that a remand is necessary to obtain 
additional evidence regarding his duty status in July 2001, 
to include whether he had a period of ACDUTRA or INACDUTRA 
during July 2001.  If a period of ACDUTRA in July 2001 is 
verified, the appellant should be afforded a VA examination 
to determine the etiology of his claimed disabilities.

Although the Board regrets the additional delay to the 
appellant, every effort to verify his service is necessary so 
that he is afforded every possible consideration with respect 
to these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should request the 
appellant's personnel records from the 
appropriate sources.  The AMC/ RO should 
ensure that the records received include 
any periods of service in July 2001.  The 
appellant should be informed of the status 
of all requests.  

2.  The AMC/ RO should contact the Alabama 
National Guard to obtain any verification 
of the appellant's service in July 2001.  
The Alabama National Guard should 
specifically indicate whether the 
appellant was engaged in a period of 
active duty for training in July 2001.  
The Alabama National Guard should be 
requested to provide any personnel 
records, pay records or training orders 
pertaining to the appellant's service for 
the month of July 2001.  

3. Contact the Defense Finance Accounting 
Service to obtain all pay records for the 
appellant for any periods of r service in 
July 2001.  

4.  Following the completion of the 
actions requested above, the AMC/ RO 
should review all of the evidence of 
record to determine whether the appellant 
was on ACDUTRA in July 2001 when 
complaints of bronchitis, shortness of 
breath, chest pain and anxiety were noted.  
If it is determined that the appellant was 
on active duty, the appellant should be 
scheduled for a VA examination.  The 
examiner should be advised of the 
appellant's dates of ACDUTRA.  The VA 
examiner should review the claims file and 
should indicate in the examination report 
that such a review was conducted.  
Following a thorough evaluation, during 
which all necessary tests are performed, 
the examiner should:

a.  Diagnose any current cardiovascular 
disorder and indicate whether any such 
disorder is at least as likely as not 
(50 percent or greater likelihood) 
related to a period of ACDUTRA, 
including the complaints noted in 2001.  

b.  If a cardiovascular disorder 
preexisted a period of ACDUTRA, the 
examiner should state whether the 
disability underwent a permanent 
increase in severity during a period of 
ACDUTRA.

c.  Diagnose any current respiratory 
disability and indicate whether it is 
at least as likely as not related to a 
period of ACDUTRA.

d.  If a respiratory disability 
preexisted a period of ACDUTRA, the 
examiner should state whether such a 
disability underwent a permanent 
increase in severity during a period of 
ACDUTRA.

e.  Diagnose any current anxiety 
disorder and indicate whether it is at 
least as likely as not related to a 
period of ACDUTRA.  If the examiner 
determines that a cardiovascular or 
respiratory disorder was incurred in or 
aggravated by ACDUTRA, the examiner 
should also indicate

5.  Following the completion of the 
requested actions, the RO should then 
readjudicate the appellant's claims. If 
the benefits on appeal remain denied, the 
appellant and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond. Thereafter, the 
case should be returned to the Board, if 
in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


